Appeal by defendants from an order of the Supreme Court, Westchester County, dated November 18, 1968, which denied their motion to vacate plaintiffs’ demand for a bill of particulars or, in the alternative, to strike out certain items from the demand. Order modified, on the law and in *647the exercise of discretion, by adding thereto a provision that the motion is granted to the extent of striking out Items 2(a), 5(b) and 6 of the demand. As so modified, order affirmed, without costs. In our opinion, the items herewith stricken are not designed to amplify the pleading to which they are directed and improperly seek information as to investigation procedures and evidentiary sources used by defendants. Items challenged for the first time in defendants’ brief and not specified in their notice of motion have not been considered. Beldock, P. J., Christ, Rabin, Munder and Martuscello, JJ., concur.